Citation Nr: 1618442	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned an initial 30 percent disability rating for PTSD, effective July 14, 2009.  The RO also denied the Veteran's claim seeking entitlement for a TDIU.  Additional medical evidence was submitted in support of the Veteran's claim within one year of the decision.  As such, the RO reconsidered the Veteran's PTSD claim in a December 2011 rating decision and continued the 30 percent rating.  The RO also denied the Veteran's claim seeking service connection for hepatitis C. 

The Veteran initially requested to appear at a Board hearing in his January 2013 substantive (VA Form 9) appeal.  He later withdrew his request in a November 2015 statement from his attorney.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms were manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD of 70 percent, but no higher, are met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's service connection claim, the duty to notify was satisfied in a September 2010 letter to the Veteran.

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in January 2010 and September 2011.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's PTSD claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Evaluation

The issue now before the Board is the question of whether an initial disability rating in excess of 30 percent is assignable for PTSD.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling for the period on appeal in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA and private treatment records, as well as lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is entitled to a 70 percent disability rating, but no higher, for the period on appeal.

In January 2010, the Veteran underwent a VA PTSD examination in which it was noted he dropped out of school to enlist in the military.  The examiner noted the Veteran had a history of polysubstance abuse.  He drank wine when he felt a lot of pain from past injuries.  He had two felony convictions for distributing LSD, a controlled substance.  He was also arrested for driving without a license.  He attended electronics school and medical tech school but was not certified or licensed.  The Veteran was single and was never married, although he was noted to have had short-term relationships over the years with much younger women.  He had no children.  The Veteran lived with his elderly mother with health problems and cared for her.  He reported few social activities in the rural area where he lived.  His leisure pursuits included fishing, watching television, and reading books.  There was no history of suicide or violence.  The Veteran worked as an independent photographer, but the examiner noted his business went bankrupt with the poor economy.  

Upon examination, the Veteran was clean, casually and appropriately dressed.  His speech was clear, and his attitude was cooperative, friendly, relaxed and attentive.  His affect was appropriate and mood was good.  He was oriented to person, time and place.  His thought process and content were both unremarkable.  He exhibited no delusions, and he understood both the outcome of his behavior and that he had a problem.  He denied having hallucinations, did not show inappropriate behavior, did not have obsessive/ritualistic behavior, did not have any panic attacks, and there was no presence of suicidal or homicidal thoughts.  His extent of impulse control was good, he was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  His memory was good, with the examiner noting the Veteran could recall 13 of the past presidents in order.  He had a good grasp of current events and general knowledge.  

The VA examiner noted the Veteran had recurrent and intrusive distressing recollections of traumatic events in service, had difficulty falling or staying asleep and had an exaggerated startle response.  The Veteran stated he learned over his lifespan to keep people at "arm's length."  He avoids intimate relations.  The Veteran stated he was a member of veteran's organizations and used to go to socialize, but he found the places to be populated with depressed drunks.  He has had little contact there since the 1990s.  The VA examiner noted the Veteran was able to manage his financial affairs.  The Veteran had a lifelong history of keeping interpersonal relationships at a distance.  He was diagnosed with PTSD and assigned a GAF score of 60.  

The VA examiner summarized the Veteran's overall level of impairment as occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The VA examiner noted the Veteran had increased anxiety with recollections of his injury and physical limitations.  He had sleep disruptions due to pain from injuries and a prostate problem.  He also had emotional distancing in interpersonal relationships.

A March 2010 VA mental health consult noted the Veteran presented as a referral for evaluation and treatment for PTSD.  He reported sleeping an average of four hours per night with awakenings in the middle of the night.  He reported having nightmares almost every night and woke up anxious and hypervigilant.  He reported feeling depressed sometimes and did not want to get up because he had nothing to look forward to.  He denied suicidal thoughts in the last 30 days but reported having them in the past.  He denied having a plan, intention or undergoing a suicide attempt.  He reported smoking marijuana and drinking a glass of wine about one month ago, adding that marijuana "was good for the pain and sleep."  His PTSD symptoms included increased anxiety with recollections of his in-service injury and physical limitations, sleep disruptions due to pain from injuries and a prostate problem, as well as emotional distancing in interpersonal relationships.  He reported fishing and gardening were his leisure activities.  He was on probation for driving with a suspended license.  He reported drinking 12 ounces of wine per month and smoking cannabis one to two times per month.  He was noted to have a diagnosis of PTSD and was assigned a GAF score of 50.

A May 2010 VA psychology note reported the Veteran described longstanding symptoms of PTSD and depression which affected his life profoundly since Vietnam.  He was assigned a GAF score of 45.

An October 2010 VA mental health note stated the Veteran recently admitted his mother into a nursing home because her home care was becoming too intensive for him.  The Veteran's thought processes were noted to be logical, linear and goal-directed.  His mood was anxious and mildly depressed with a congruent affect.  There were no observed psychotic or manic features.  He denied any current suicidal or homicidal ideations.  He was assigned a GAF score of 45.

An April 2011 VA mental health consult note stated the Veteran's reports of spending 10 years hiding in the hills of Florida.  He claimed he had been paranoid since Vietnam and felt like somebody was "out to get me."  He also reported experiencing chronic flashbacks, depression and insomnia.  He stated that his current medication helped him sleep.  He reported experiencing stress from an alcoholic brother who was living with him.  He also reported experiencing low energy, impaired concentration and diminished appetite.  The Veteran reported seeking treatment in the late 1980s for depression.  He denied any suicide attempts, manic episodes or irritable moods that last a minimum of four days.  He has a history of alcohol and polysubstance abuse.  He reported one brother committed suicide and another attempted suicide the previous year.  He was noted to be single and not in any relationship.  His mother and father were both deceased.

Upon examination, the Veteran was dressed appropriate to the weather.  His hygiene was normal, he spoke with a normal rate and volume, his mood was depressed and irritable, and his affect was restricted.  His intelligence level and orientation were both normal, his fund of knowledge was fair, his attention and concentration were both normal, and his thought process was normal, linear and goal-directed.  He experienced no hallucinations, his judgment was fair, insight was limited and impulse control was good.  He was diagnosed with PTSD and assigned a GAF score of 60.

A September 2011 VA PTSD examination noted the Veteran's diagnosis of PTSD.  He was assigned a GAF score of 60.  The VA examiner noted the Veteran was experiencing bereavement due to the death of his mother, which has exacerbated his PTSD symptoms and contributes to his anxiety and depression.  The VA examiner checked two boxes summarizing the Veteran's level of occupational and social impairment: occupational and social impairment due to mild or transient symptoms, as well as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The VA examiner noted the Veteran was living with a brother in his deceased mother's home, and he had good relations with his existing family members.  The examiner noted the Veteran retired this year and had been feeling "stir crazy" bored.  His mother died in February 2011.  He did light activities of daily living in his home and yard. He enjoyed fishing and riding his motorcycle.  The VA examiner noted symptoms of PTSD that included depressed mood, anxiety, and panic attacks that occurred weekly or less often.  The Veteran reported difficulty initiating and maintaining sleep.  He endorsed panic attacks that occurred once or twice a month.  The Veteran was noted to be able to manage his financial affairs without difficulty.

A January 2013 VA mental health outpatient treatment plan noted that the Veteran expressed a desire to learn how to motivate himself, find healthy, supportive people, and get help coping with ongoing physical problems.  He reported needing companionship and not having a support network.  He had fleeting suicidal thoughts, experienced mood swings and depression, had disturbed sleep, had family problems and had difficulty trusting his providers.  In a VA mental health consult dated that same month, the Veteran stated he had a "complete lack of caring about anything."  He stated his activities were limited to picking up the mail and taking out the trash.  He reported taking care of his personal hygiene only once a week.  He was assigned a GAF score of 70.

The Veteran submitted a private psychologist's opinion.  The psychologist stated he interviewed the Veteran on three occasions in October and November 2013 after carefully reviewing the record.  The private examiner stated that based on his review of the record, the Veteran's service-connected PTSD imposed severe limitations of occupational and social functioning with deficiencies in most areas such as work, judgment, thinking and mood, due to symptoms such as intrusive recollections, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, nightmares with sleep disturbance, social isolation, nearly-continuous depression affecting the ability to function independently, appropriately and effectively with suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The private examiner summarized the Veteran's medical records, as detailed above, and discussed the results of telephonic interviews he conducted with the Veteran.  He noted the Veteran's daily intrusive recollections of serving in Vietnam which increase his anxiety.  The Veteran reported sleeping an average of four hours a night with nightmares almost every night and awakenings in the middle of the night.  The Veteran reported socially isolating himself, referring to himself as a "hermit."  He had begun going to PTSD group therapy but then stopped.  He reported wearing the same clothes for a week and going for a week without bathing, shaving or brushing his teeth.  Further, the private examiner stated that the Veteran's use of alcohol and multiple illicit drugs was done to diminish the intensity of his PTSD-related symptoms.

Resolving all reasonable doubt in favor of the claimant, the Board finds that throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  The evidence of record reflects that the Veteran has never been married, does not have any children and currently does not work because of what he maintains is trouble controlling his PTSD symptoms.  During this period of time the Veteran reported having past relationships with younger women.  However, he has never reported being in a relationship during the period on appeal.  During this period, the evidence showed that the Veteran made some efforts at seeking out PTSD group therapy, but later stopped.  He has described himself as a "hermit" and has consistently reported keeping others at "arm's length," all of which are details reflecting an inability to establish and maintain both personal and work relationships.  The Veteran endorsed suicidal ideation on multiple occasions during the period on appeal.  He has maintained that he used alcohol and illicit drugs as a coping mechanism to deal with symptoms of PTSD, and he neglected his personal appearance and hygiene.

The Veteran has been assigned GAF scores ranging from 45 to 70 during the appeal period, which indicate mild to severe difficulty in functioning.  The type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD.  As discussed above, the record does not reflect that the Veteran has any hallucinations, gross impairment in thought processes or communication.  While the Veteran has expressed suicidal ideation, he has not been found to be a persistent danger of hurting himself or others.  Further, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  The Board finds that the frequency, duration, and severity of the Veteran's PTSD symptoms do not more closely reflect or equate to total occupational and social impairment warranting a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD during the period of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Consequently, the Board finds that the disability picture during the period on appeal warrants an initial 70 percent schedular evaluation, but no more.

As to whether referral for an extraschedular rating is warranted, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Additionally, on an individual basis, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that throughout the period on appeal, a rating of 70 percent, but no higher, for PTSD is warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

III.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, the Veteran has the following service-connected disabilities: PTSD, now rated at 70 percent; post-traumatic laryngeal web with decreased vocal function, rated at 60 percent; tinnitus, rated at 10 percent; and noncompensable disability ratings for scars of the right thigh and chest, retained shrapnel of soft tissues of the right knee and bilateral hearing loss.  The combined service-connected disability rating is 90 percent.  Thus, he has met the percentage requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In his July 2009 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran stated he became too disabled to work on May 1, 2008 due to symptoms of his service-connected PTSD and aphonia.  The Veteran stated his last job involved working as a photographer from October 2000 to May 2008.  He reported that the most he ever earned in one year was $18,000 in 1995 while employed as a ceramic tile setter.  He reported completing one year of college.  He stated he had no other education or training before becoming too disabled to work.

In January 2010, a VA examiner noted the Veteran's fishing charter photography business ended in 2007 due to the poor economy and his physical ailments which negatively impacted his ability to perform his job.  A June 2011 VA social work consult noted the Veteran's reports of having problems getting along with people and authority figures.  He did not keep jobs long except when he was in business for himself.  He was in the photography business until the economy "went down."

A September 2011 VA PTSD examination noted the Veteran started receiving Social Security retirement benefits that year.  In the past, he worked in heavy equipment, he was a tile setter, worked as a roofer, a painter and a landscaper.  He also had his own photo business.

In a January 2013 VA mental health consult, the Veteran stated he attended community college to study a variety of skills.  He reported holding a variety of jobs but was never able to hold a job because he was "always butting heads with supervisors.  I attribute that to my PTSD."

In a letter dated October 2013, a private psychologist stated that because of the impact of the severity of the Veteran's PTSD symptoms on his social and occupational functioning, he believed the Veteran was unable to sustain or maintain a substantially gainful occupation as a result of his PTSD since at least July 2009.  The private examiner stated the Veteran was unable to perform the mental demands needed for any type of work on a sustained basis.

In view of the totality of the evidence, the Board finds that the Veteran's service-connected PTSD renders him unemployable.  The Veteran's educational and occupational history reflects that he has taken some community college courses, but has no other education or training.  His work experience was limited to low wage and often unskilled jobs such as working as a roofer, a painter and a landscaper.  The Veteran repeatedly stated he has never been able to keep a job for long because of interpersonal problems with his supervisors.  In order to cope with this impediment, he went into business for himself, working as a photographer for several years.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected PTSD.  

As a lay person, the Veteran is also competent to testify to observable symptoms, such as experiencing problems with controlling his temper or anxiety.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected PTSD impairs his ability to perform his job to be credible.  The evidence reflects that the Veteran has an employment history that is limited to low-skilled work, which would presumably require the Veteran to interact with customers.  The evidence does not reflect that the Veteran has ever held any other type of job.  

The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD precludes him from obtaining or maintaining substantially gainful employment.  Based on the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds the criteria for TDIU have been met and the appeal is granted.


ORDER

Throughout the period on appeal, a disability rating of 70 percent, but no higher, for PTSD is granted. 

Entitlement to a TDIU is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran asserts that he contracted hepatitis C while on active duty service.  He stated in his January 2012 Notice of Disagreement that he exhibited symptoms of hepatitis in mid-1968.  However, since the disease was not known at the time, his symptoms were dismissed.  The Veteran denied ever using another person's toothbrush.

In October 2010, the Veteran underwent a VA examination to determine the etiology of his hepatitis C.  The VA examiner noted the date of onset of the Veteran's hepatitis C as the mid-1990s.  The Veteran reported discovering his diagnosis during a routine blood donation.  He was diagnosed afterwards at a VA clinic.  The VA examiner noted that there was a history of chronic liver disease risk factors.  Specifically, there was a use of medication associated with liver toxicity after service; the Veteran had tattoos during and after service; the Veteran shared toothbrushes before and after service; there was intranasal cocaine use after service; the Veteran engaged in high risk sexual practices during and after service; he had body piercings after service; and he shared shaving razors during and after service.

The VA examiner stated that because of the Veteran's high risk behaviors of alcohol abuse, drug abuse, sharing razors and toothbrushes, high risk sexual practices and tattoos, both during and after service, it was at least as likely as not that he contracted hepatitis C outside the military.  Further, the VA examiner stated that the Veteran's hepatitis C was less likely as not (less than 50/50 probability) permanently aggravated by a shrapnel injury from a hand grenade shown during active duty service.  In support of this conclusion, the VA examiner stated that because of the Veteran's risky behaviors before, during and after active military service, it was at least as likely as not that he contracted hepatitis C outside the military.  Most patients infected with HCV acquired the disease through intravenous drug use or blood transfusion, the latter of which has become rare since routine testing of the blood supply was begun in 1990.  Other types of parenteral exposure are important in specific regions in the world.  The VA examiner noted that injection drug use - parenteral exposure to the hepatitis C virus is the most efficient means of transmission.

The VA examiner's opinion is inadequate because it is internally inconsistent.  The examination report noted that the onset of the Veteran's hepatitis C was in the 1990s, yet provided an opinion that it was less likely as not that the Veteran's condition was permanently aggravated by active duty service, which suggests that the Veteran's condition existed prior to active duty.  Further, the Veteran's rationale notes that injection drug use was the most efficient means of transmission, yet does not note that the Veteran had any history of injecting drugs.  Lastly, the VA examiner does not address service treatment records which reflect that the Veteran was treated for in-service shrapnel fragment injuries he sustained in September 1967 and what role, if any, it may have played in the Veteran's contraction of hepatitis C.  On remand, the Veteran should be afforded a new VA examination with a more responsive opinion on the etiology of the Veteran's hepatitis C.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from January 2013 to the present and associate them with the Veteran's claims file.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and copies of all pertinent records must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed hepatitis C was incurred during active service, to include as the result of medical treatment he received for in-service shrapnel fragment injuries he sustained in September 1967?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


